Citation Nr: 1702192	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-24 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for lumbar spine degenerative disc disease with radiating leg pain.

2.  Whether new and material evidence was received to reopen a claim for service connection for an acquired psychiatric disorder (characterized previously as a mental condition), to include major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for right arm arthritis.

4.  Entitlement to service connection for left arm arthritis.

5.  Entitlement to service connection for right hip arthritis.

6.  Entitlement to service connection for left hip arthritis.

7.  Entitlement to service connection for a stomach disorder.

8.  Entitlement to an increased disability rating for postoperative right hand neuropathy with postoperative carpal tunnel syndrome, rated currently as 30 percent disabling.

9.  Entitlement to an increased disability rating for postoperative left hand neuropathy with postoperative carpal tunnel syndrome, rated currently as 20 percent disabling.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from December 1980 through December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010, August 2013, and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was remanded previously by the Board in September 2015 in order to afford the Veteran a hearing before a Veterans Law Judge (VLJ), and also, to provide the Veteran a Statement of the Case (SOC) that addresses the issues of the Veteran's entitlement to service connection for right arm arthritis, left arm arthritis, right hip arthritis, left hip arthritis, and a stomach disorder, as well as a pending petition to reopen a previously denied claim of service connection for residuals of an eye injury.

The development ordered by the Board has been performed.  During post-remand development, the Veteran filed an April 2016 substantive appeal, thereby perfecting his appeals concerning the issues regarding right arm arthritis, left arm arthritis, right hip arthritis, left hip arthritis, and a stomach disorder.  Notably, he excluded from the scope of the substantive appeal the issue concerning his petition to reopen his claim for service connection for residuals of an eye injury.  Further, during his July 2016 hearing before the undersigned VLJ, he testified that he was withdrawing this issue from appellate consideration.  Thus, the issue of whether new and material evidence has been received to reopen a claim of service connection for the residuals of an eye injury is not in appellate status and will not be considered.  38 C.F.R. § 20.202, 20.204, 20.302.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held, where the evidence suggests possible diagnoses for psychiatric conditions other than that being claimed expressly, the claim may not be construed narrowly as a claim for service connection for the disability being claimed, but rather, should be considered more broadly as a claim for a psychiatric disorder in general.  As discussed fully below, the evidence in this case appears to suggest multiple psychiatric diagnoses.  As such, the Board has broadened the characterization of the issue on appeal to include all acquired psychiatric disorders.

The issues of the Veteran's entitlement to service connection for lumbar spine degenerative disc disease with radiating leg pain; an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and PTSD; right arm arthritis; left arm arthritis; right hip arthritis; left hip arthritis; and, a stomach disorder; and entitlement to an increased disability rating for postoperative right hand neuropathy with postoperative carpal tunnel syndrome, rated currently as 30 percent disabling; an increased disability rating for postoperative left hand neuropathy with postoperative carpal tunnel syndrome, rated currently as 20 percent disabling; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's petition to reopen his previously denied claim for service connection for lumbar spine degenerative disc disease with radiating leg pain was denied in a July 2003 rating decision.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of notice of the decision.

2.  The evidence associated with the claims file since the RO's July 2003 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's low back disorder is related etiologically to the Veteran's active duty service.

3.  The Veteran's petition to reopen his previously denied claim for service connection for an acquired psychiatric disorder, characterized at that time simply as a mental condition, was denied in an April 2004 rating decision.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of notice of the decision.

4.  The evidence associated with the claims file since the RO's April 2004 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has a current psychiatric disorder that is related etiologically to his active duty service.

CONCLUSIONS OF LAW

1.  The July 2003 RO rating decision that declined to reopen the Veteran's claim for service connection for lumbar spine degenerative disc disease with radiating leg pain is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence associated with the record since the RO's July 2003 rating decision is new and material, and the Veteran's claim for service connection for lumbar spine degenerative disc disease with radiating leg pain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The April 2004 RO rating decision that declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder (characterized previously as a mental condition) is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

4.  The additional evidence associated with the record since the RO's April 2004 rating decision is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In relation to the issues concerning the Veteran's petitions to reopen his previously denied service connection claims, the Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken below as to those issues, however, no further notification or assistance in developing the facts pertinent to those matters is required.

II.  Reopening Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	A.  Reopening Lumbar Spine Claim

The Veteran's original claim for service connection for lumbar spine degenerative disc disease with radiating leg pain was received in May 1994.  That claim was denied in a January 1995 rating decision on the basis that the evidence available at that time did not show the existence of an etiological relationship between the veteran's L5-S1 degenerative disc disease and his active duty service.

The Veteran subsequently filed repeated petitions to reopen his claim, including in January 2003.  That petition was denied in a July 2003 rating decision on the basis that new and material evidence relating to the previously unestablished question of the existence of an etiological relationship was not received.  The Veteran was provided notice of that decision in August 2003, and no new and material evidence was received within one year of that decision.  Accordingly, the RO's July 2003 denial became final.  38 U.S.C.A. § 7105(c).
The Veteran's pending petition to reopen was received in September 2008.  That petition was denied in a March 2010 rating decision.  A timely appeal as to that denial was perfected by the Veteran.  The question of whether the Veteran's claim for service connection for lumbar spine degenerative disc disease with radiating leg pain now comes before the Board.

At the time that the final July 2003 denial was issued, the evidentiary record consisted of:  general assertions of entitlement to service connection raised in the Veteran's claim submissions, service treatment records, records for VA treatment received by the Veteran from 1988 through 1998, and a report of a July 1994 VA spine examination.  The July 1994 VA examination revealed radiological evidence of L5-S1 degenerative disc disease; however, the examiner offered no opinion as to whether the diagnosed disorder was related to the Veteran's active duty service.

Since the July 2003 denial, VA has received volumes of additional evidence, which includes:  specific assertions regarding the origin and mechanism of the Veteran's back disorder raised in his claim submissions, July 2016 Board hearing testimony, and records for additional VA treatment through February 2016.  In his claim submissions and hearing testimony, the Veteran asserts more specifically that he injured his back during service in December 1981 after falling from a transformer after he received an electrical shock from a live wire carrying approximately 10,000 volts of electricity.  The VA treatment records contain additional radiological evidence that shows ongoing degenerative changes in the Veteran's lumbosacral spine.  Indeed, an August 2012 VA treatment record reflects that the Veteran has reported that he has had chronic and intermittent back pain over the years which date back to his in-service injury in December 1981.

Consistent with the governing laws and regulations, the Board presumes that the Veteran's assertions and testimony are credible for the purpose of determining whether new and material evidence has been received.  Subject to the same, his testimony and assertions introduce new information that raises the possibility that the radiologically observed degeneration in his spine may be related etiologically to injuries sustained during his active duty service.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen his claim for service connection for lumbar spine degenerative disc disease with radiating leg pain is met.  Hence, that claim is reopened and it will next be addressed by the Board on a de novo basis.

	B.  Reopening Acquired Psychiatric Disorder Claim

The Veteran's original claim for service connection for an acquired psychiatric disorder, claimed at that time as a nervous condition, was denied in a March 1997 rating decision on the basis that the evidence available at that time did not show the existence of a chronic psychiatric disability.  The Veteran did not appeal that denial.

The Veteran subsequently sought to reopen his claim in a December 2003 petition.  That petition was denied in an April 2004 rating decision on the basis that, although the evidence available at that time did show a current diagnosis of adjustment reaction with brief depressive reaction, it did not show that the diagnosed disorder was related etiologically to the Veteran's active duty service.  The Veteran was notified of that decision that same month and did not appeal the adverse April 2004 decision.  Further, no new and material evidence was received within one year of notice of that decision.  The April 2004 denial became final.  38 U.S.C.A. 
§ 7105(c).

The pending petition to reopen his claim was received in June 2010.  That petition was denied in the RO's August 2013 rating decision.  The Veteran appealed that denial and the question of whether new and material evidence sufficient to reopen his claim for an acquired psychiatric disorder also comes before the Board.

At the time that the final April 2004 denial was issued, the evidentiary record consisted of: general and non-specific assertions raised in the Veteran's claim submissions, the Veteran's service treatment records, and records for VA treatment received by the Veteran from 1988 through 2004.  Notably, the VA treatment records showed that the Veteran had received intermittent psychiatric treatment for diagnosed recurrent major depression, and also that a non-combat PTSD diagnosis was under consideration.  It is unclear from those records as to whether the PTSD diagnosis was ruled out.
Since the April 2004 denial, the record has been augmented by additional evidence that includes: specific assertions raised in the Veteran's claim submissions, Board hearing testimony, and records for VA treatment through February 2016.  The newly assembled evidence, in particular a September 2015 VA treatment record, indicates that the Veteran now asserts that his psychiatric disorder may be attributable to any one of several in-service stressors which include:  his electrical injury in December 1981, general fear and stress from serving in close proximity to hostile North Korean soldiers at the Demilitarized Zone in Korea, witnessing an incident in which a soldier died after stepping on a landmine; witnessing women and children on a bus dying after the bus they were riding in passed over a landmine, and witnessing an incident in which a North Korean woman had her throat cut.  In conjunction with those newly raised stressor incidents, the VA treatment records reflect that the Veteran has received consistent diagnoses of major depressive disorder and anxiety disorder, and also that a PTSD diagnosis has remained under consideration by treating psychiatric personnel.

Again, the Board presumes that the Veteran's assertions and testimony are credible for the purpose of determining whether new and material evidence has been received.  In doing so, the Board finds that the new information raised in his recent assertions and hearing testimony, considered together with the findings and diagnoses expressed in the VA treatment records, raise the possibility that the Veteran has a current psychiatric disorder that may have resulted from events that occurred during his active duty service.  Hence, that claim is also reopened and it will next be addressed by the Board on a de novo basis.


ORDER

New and material evidence has been received and the Veteran's claim for service connection for lumbar spine degenerative disc disease with radiating leg pain is reopened.

New and material evidence has been received and the Veteran's claim for service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and PTSD, is reopened.


REMAND

The Board finds that further development is required for the following issues on appeal:

	A.  Lumbar Spine Degenerative Disc Disease with Radiating Leg Pain

Having reopened the Veteran's claim, the Board notes that the Veteran asserts in his claim submissions and hearing testimony, and during VA treatment in August 2012, that he has had recurring back problems dating back to his in-service electrical injury in December 1981.  Indeed, he asserts that after receiving the electrical shock in that incident, he fell some distance to the ground, thereby injuring his back.  VA treatment records in the file show that x-rays taken during a July 1994 VA examination and during VA treatment in May 2010, July 2011, and June 2012 have shown degenerative changes in the Veteran's spine.  Neither the July 1994 VA examination report nor the VA treatment records offer an opinion as to whether the Veteran's degenerative spine condition is related etiologically to his active duty service.

The Veteran should be afforded a VA spine examination to determine the nature of any current thoracolumbar spine disorders, and for each diagnosed disorder, whether that disorder was sustained during the Veteran's active duty service or resulted from an injury or event that occurred during his active duty service.  38 C.F.R. § 3.159(c)(4).

	B.  Acquired Psychiatric Disorder

During VA treatment in September 2015, the Veteran reported for the first time multiple in-service stressor events, including:  his electrical injury in December 1981, general fear and stress from serving in close proximity to hostile North Korean soldiers at the Demilitarized Zone in Korea, witnessing an incident in which a soldier died after stepping on a landmine, witnessing women and children on a bus dying after the bus they were riding in passed over a landmine, and witnessing an incident in which a North Korean woman had her throat cut.  In conjunction the same, records for VA psychiatric treatment received by the Veteran since November 1998 indicate that the Veteran has received diagnoses of various psychiatric disorders, including major depressive disorder and anxiety disorder.  Those records show also that attending VA psychiatric staff has identified that the symptomatology shown by the Veteran is also consistent with PTSD and that PTSD has been considered as a possible diagnosis.

Service department records in the claims file substantiate the Veteran's service in Korea, and also, the December 1981 electrical injury reported by the Veteran as one of his stressors.  As for the other stressors identified by the Veteran during the September 2015 VA treatment, VA has not made any efforts to obtain additional detailed information from the Veteran concerning those stressor events, nor has it made any efforts to contact appropriate agencies to corroborate those events.  VA must undertake such efforts at this time.

Also, to the extent that the existing evidence indicates a possible relationship between the Veteran's current psychiatric conditions and his electrical injury in December 1981, the Veteran has not yet been afforded a VA psychiatric examination to determine the nature of the Veteran's psychiatric disorder and whether an etiological relationship between the Veteran's disorder and his active duty service exists.  The Veteran should be afforded such an examination.  38 C.F.R. § 3.159(c)(4).

	C.  Arthritis of the Arms and Hips

During his Board hearing, the Veteran testified that he has arthritic conditions affecting his arms and hips which may be attributable to his in-service electrical injury, or alternatively, resulted from service-connected neurological conditions in his hands.
Records for VA treatment in October 2009 show that the Veteran has chronic tendonitis in his elbows.  X-rays of the right elbow taken in November 2009 showed the presence of a small spur in the olecranon of the right elbow which was deemed by treating physicians at that time as being clinically insignificant.  Concerning the Veteran's hips, VA treatment records from August 2012 note complaints of right hip pain.  No diagnosis was rendered at that time.  

To date, the Veteran has not been afforded a VA examination of the joints in his arms and hips to determine the nature of any disorders in those joints, and whether any diagnosed disorders were sustained during service, resulted from an injury or illness that occurred during service, or resulted from or was aggravated by the service-connected neurological disabilities in the Veteran's hands.  The Veteran should also be afforded such an examination at this time.  38 C.F.R. § 3.159(c)(4).

	D.  Stomach Disorder

The Veteran asserts in his claim submissions and hearing testimony that he has a current stomach condition that is manifested by pain, vomiting, inability to empty his stomach, reflux, and dysphagia.  He testified during his Board hearing that his treating physicians have opined that his stomach condition resulted from his in-service electrical injury.

VA treatment records in the claims file show that the Veteran has undergone frequent and extensive evaluation and treatment for the aforementioned gastrointestinal symptoms.  A barium study conducted in December 1991 indicated duodenitis.  During VA treatment in August 1995, the Veteran received a gastroparesis diagnosis.  Treating physicians opined at that time that the Veteran's condition could possibly be due to his electrical injury.  Contrary to the opinion given during the August 1995 VA treatment, a different VA physician opined during treatment in April 1996 that there is no evidence that the Veteran's electrical injury caused his gastroparesis.  An upper endoscopy study conducted in March 2009 showed a large hiatal hernia, gastritis, and duodenitis.  The hiatal hernia was confirmed again during a January 2012 endoscopy.  During VA treatment in October 2014, the Veteran's treating physicians opined again that the Veteran's gastrointestinal symptoms are a result of his in-service electrical injury, whereas his regurgitation symptoms are likely a result of his hiatal hernia.  No opinion was given as to whether the hiatal hernia was among the gastrointestinal manifestations that were thought to be associated with the Veteran's electrical injury.

Subject to the above, the Veteran has not undergone a VA examination of his stomach since January 1995, at which time, the examiner did not provide a specific diagnosis or offer an opinion as to the etiology of the Veteran's stomach disorder.

Overall, the record presents conflicting medical opinions as to whether the Veteran's gastrointestinal disorder is related etiologically to the electrical injury that he sustained during service.  Moreover, to the extent that the record presents various gastrointestinal diagnoses that include hiatal hernia, gastritis, duodenitis, and gastroparesis, the record is also unclear as to which of those disorders might be related to the Veteran's electrical injury, and, what symptoms are attributable to any disorder that resulted from the electrical injury.  Under the circumstances, the Veteran should be afforded a VA gastrointestinal examination to determine the nature of the Veteran's disorders, and for each diagnosed disorder, whether it is related etiologically to the Veteran's active duty service.  38 C.F.R. § 3.159(c)(4).

	E. Increased Disability Ratings for Right and Left Hand Neuropathies with 	Post-operative Carpal Tunnel Syndrome

The record reflects that the Veteran was most recently afforded a VA examination of his hands in February 2010.  Records for VA treatment since that time indicate that the Veteran has been followed for the neurological and orthopedic conditions in his hands.  Indeed, he testified during his Board hearing that the condition in his hands has worsened over the last couple of years.  Based on the foregoing, the Veteran should be afforded a new VA examination of the neuropathies, post-operative carpal tunnel syndrome condition in his hands.  38 C.F.R. § 3.159(c)(4).




	F.  TDIU

In instances where a decision on one issue would have a significant impact upon the outcome of another, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the additional development and ultimate outcome of the issue concerning the Veteran's claims for higher disability ratings for right and left hand neuropathies with post-operative carpal tunnel syndrome will impact the analysis of his TDIU claim.  Accordingly, those two issues are inextricably intertwined.  As such, the issue of the Veteran's entitlement to a TDIU must also be remanded.

	G.  Other Development

Also, in order to ensure that the most complete and up-to-date evidence is associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment since February 2016.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his lumbar spine degenerative disc disease with radiating leg pain, psychiatric disorder, arms, hips, hands, and stomach since February 2016, and if so, assist him in obtaining it.  Relevant VA and other Federal treatment records dated from February 2016 through the present should also be associated with the record.

2.  Contact the Veteran and request that he provide additional detailed information concerning the stressors reported during his September 2015 VA treatment, namely: witnessing an incident in which a soldier died after stepping on a landmine, witnessing women and children on a bus dying after the bus they were riding in passed over a landmine, and witnessing an incident in which a North Korean woman had her throat cut.

If a response to the foregoing request is received from the Veteran, undertake efforts with appropriate agencies and departments to corroborate each stressor.

3.  Thereafter, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature of any disorders, and whether the diagnosed disorders were sustained initially during his active duty service or resulted from an injury or event that occurred during his active duty service, to include his reported stressors of:  his electrical injury in December 1981, general fear and stress from serving in close proximity to hostile North Korean soldiers at the Demilitarized Zone in Korea, witnessing an incident in which a soldier died after stepping on a landmine, witnessing women and children on a bus dying after the bus they were riding in passed over a landmine, and witnessing an incident in which a North Korean woman had her throat cut.  The Veteran's claims file should be made available to the designated examiner prior to the examination and the examiner must review the entire claim file in conjunction with the examination.

The examiner should conduct all appropriate tests and studies.  Diagnoses pertinent to the Veteran's acquired psychiatric disorder should be rendered.  The examiner should also provide opinions as to the following medical questions:

	(a) for each psychiatric diagnosis rendered, is it at 	least as likely as not (at least a 50 percent probability) 	that the diagnosed disorder was sustained during the 	Veteran's active duty service?

	(b) for each psychiatric diagnosis rendered, is it at 	least as likely as not that the diagnosed disorder 	resulted from an injury or event that occurred during 	the Veteran's active duty service, to include any of the 	in-service stressors listed above?  

	(c) do you concur with the diagnoses identified during 	the Veteran's previous VA treatment, to include:  	depressive disorder, anxiety disorder, and PTSD?  If 	not, provide a detailed rationale and explanation as to 	why you disagree as to any of those diagnoses.

All opinions rendered by the examiner must be accompanied by a complete and detailed rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  After the development in #1 has been completed, arrange for the Veteran to undergo a VA orthopedic examination of his arms, hips, and spine to determine the nature of any disorders; whether the diagnosed disorders were sustained initially during his active duty service or resulted from an injury or event that occurred during his active duty service, to include his electrical injury in December 1981; and whether the diagnosed disorders resulted from or were aggravated by the service-connected neurological and orthopedic condition in his hands.  The Veteran's claim file should be made available to the designated examiner prior to the examination and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct all appropriate tests and studies.  Diagnoses pertinent to the Veteran's arms, hips, and thoracolumbar spine should be rendered.  The examiner should also provide opinions as to the following medical questions:

	(a) for each diagnosis rendered, is it at least as likely 	as not (at least a 50 percent probability) that the 	diagnosed disorder was sustained during the Veteran's 	active duty service?

	(b) for each diagnosis rendered, is it at least as likely 	as not that the diagnosed disorder resulted from an 	injury or event that occurred during the Veteran's 	active duty service, to include the December 1981 	electrical injury?

(c) for each diagnosis rendered pertaining to the Veteran's arms, is it at least as likely as not that the diagnosed disorder resulted from or was aggravated by the Veteran's service-connected postoperative right and left hand neuropathies with postoperative carpal tunnel syndrome?


All opinions rendered by the examiner must be accompanied by a complete and detailed rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

5.  After the development in #1 has been completed, arrange for the Veteran to undergo a VA examination of his stomach to determine the nature of any disorders and whether the diagnosed disorders were sustained initially during his active duty service or resulted from an injury or event that occurred during his active duty service, to include his electrical injury in December 1981.  The Veteran's claims file should be made available to the designated examiner prior to the examination and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct all appropriate tests and studies.  Diagnoses pertinent to the Veteran's stomach should be rendered.  The examiner should also provide opinions as to the following medical questions:

	(a) for each diagnosis rendered, is it at least as likely 	as not (at least a 50 percent probability) that the 	diagnosed disorder was sustained during the Veteran's 	active duty service?

	(b) for each diagnosis rendered, is it at least as likely 	as not that the diagnosed disorder resulted from an 	injury or event that occurred during the Veteran's 	active duty service, to include the December 1981 	electrical injury?

	(c) do you concur with the opinion expressed in the 	diagnoses identified during VA treatment in August 	1995 and October 2014 that the Veteran's 	gastrointestinal symptoms are a result of his in-service 	electrical injury?  If not, provide a detailed rationale 	and explanation as to why you disagree.

All opinions rendered by the examiner must be accompanied by a complete and detailed rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

6.  After the development in #1 has been completed, arrange for the Veteran to undergo a VA examination of his hands to determine the symptoms, manifestations, and impairment associated with his service-connected right and left hand neuropathies with post-operative carpal tunnel syndrome.  The Veteran's claims file should be made available to the designated examiner prior to the examination and the examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies, to include physical and neurological examination, range of motion testing, and nerve conduction studies should be performed.  The examiner should render specific findings with respect to the existence and extent of any associated symptoms.  The examiner should also comment on the impact of the Veteran's disabilities on his social functioning, occupational functioning, and activities of daily life.

All opinions rendered by the examiner must be accompanied by a complete and detailed rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

7.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


